94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Geoffrey David HILL, Defendant-Appellant.
No. 95-35381.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 5, 1996.*Decided Aug. 12, 1996.

Before:  WRIGHT, BEEZER and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
David Hill appeals the district court's denial of his motion to vacate sentence pursuant to 28 U.S.C. § 2255.  We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.


3
We review the district court's denial of Hill's § 2255 motion de novo.  United States v. Roberts, 5 F.3d 365, 368 (9th Cir.1993).  Hill argues that the civil forfeitures of his property pursuant to 18 U.S.C. § 981(a)(1)(A) and his criminal conviction subjected him to double punishment in violation of the Double Jeopardy Clause.  The Supreme Court recently held that in rem civil forfeitures pursuant to 18 U.S.C. § 981(a)(1)(A) do not constitute "punishment" for the purposes of the Double Jeopardy Clause.   United States v. Ursery, 116 S.Ct. 2135 (1996).  This decision forecloses Hill's double jeopardy challenge.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision on the briefs and record, without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3